211 F.3d 372 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.CHARLIE LAWUARY,    Defendant-Appellant.
No. 98-3003
In the  United States Court of Appeals  For the Seventh Circuit
Argued September 15, 1999
Decided May 1, 2000

Appeal from the United States District Court  for the Central District of Illinois.  No. 97-CR-30058--Richard Mills, Judge.
Before CUDAHY, COFFEY, and EASTERBROOK, Circuit  Judges.
COFFEY, Circuit Judge.


1
On November 5, 1997, a  federal grand jury sitting in the Central  District of Illinois returned a two-count  indictment charging Charlie Lawuary with  possession with intent to distribute crack  cocaine, in violation of 21 U.S.C. sec.sec.  841(a)(1) and 841(b)(1)(B). On February 2, 1998,  Lawuary moved to quash his arrest and suppress  the evidence of his drug possession. The district  court denied Lawuary's motion, finding that the  arresting officer had probable cause to believe  Lawuary possessed a controlled substance.  Lawuary, thereafter, entered a conditional plea  of guilty to count number two of the two-count  indictment (the government agreed to dismiss  count one), reserving the right to appeal the  district court's denial of his motion to suppress  and to contest any finding that his prior  criminal record subjected him to a mandatory life  sentence.1 On appeal, Lawuary argues that, in spite of the  fact that he had actual notice that a life  sentence was mandatory, the trial judge did not  have jurisdiction to impose a life sentence  because the government failed to satisfy 21  U.S.C. sec. 851(a)(1) by failing to file a  written information stating the two prior  convictions it was relying upon to impose a life  sentence. Lawuary also argues that the district  court erred in denying his motion to suppress  because the police did not have probable cause to  arrest.


2
We affirm.

I.  BACKGROUND

3
At about 4:30 p.m., on August 24, 1997, Officer  Chris Russell of the Springfield, Illinois,  Police Department ("SPD") observed a gray Pontiac  Bonneville traveling with its license plate  dangling by one screw in violation of 625 Ill.  Comp. Stat. 5/3-413(b). After observing the  violation, Officer Russell initiated a traffic  stop, and the Pontiac pulled into the driveway of  a residence which the officer knew was Lawuary's  home.


4
After all three occupants exited the vehicle,  Officer Russell, in order to maintain control of  the situation and ensure his safety, immediately  ordered everyone back into the car. Lawuary did  not get back in the car as instructed; rather, he  reached into the crotch of his bib overalls where  weapons are frequently carried. Recognizing the  danger Lawuary's actions represented and knowing  that Lawuary had been recently arrested for  possessing a large quantity of crack cocaine,2  Officer Russell ordered Lawuary to "raise his  hands." Lawuary again refused to comply with the  officer's instructions; instead, he turned and  ran toward the front door of his residence.  Officer Russell and Officer Jason Lewis, who had  just arrived on the scene to assist Officer  Russell, observed Lawuary throw a plastic baggie  as he ran. Officer Russell apprehended and  restrained Lawuary while Officer Lewis retrieved  the discarded baggie.3


5
Before entering his plea of guilty, Lawuary  moved to quash the arrest and suppress the drug  evidence on the grounds that the arresting  officer did not have probable cause to arrest  him. The trial court denied Lawuary's motion and  determined that the SPD's search of the plastic  baggie was justified because once Officer Russell  observed a violation of the Illinois traffic code  and Lawuary disregarded Officer Russell's order  to raise his hands, and reached into the crotch  area of his bib overalls, and fled from the  scene, Officer Russell had probable cause to  arrest Lawuary. Furthermore, the judge ruled that  the search of the plastic baggie was justified as  a search incident to the legal arrest.


6
After Lawuary's entry of his conditional plea  of guilty on March 9, 1998, a presentence  investigation report ("PSR") was filed which  concluded that Lawuary's two Illinois state  felony drug convictions subjected him to a  mandatory life sentence. After reviewing the PSR,  Lawuary objected to it, arguing that although he  was convicted of two separate offenses in  Illinois state court, they arose out of the same  course of conduct and were combined for  sentencing purposes.4 Thus, according to  Lawuary, the two prior convictions should be  treated as one conviction for purposes of 21  U.S.C. sec. 841(b), and he should not be  subjected to a mandatory life sentence. The court  rejected Lawuary's position and, relying on  Lawuary's two prior state felony drug  convictions, sentenced him to life imprisonment  and also ordered him to pay a $100 special  assessment.

II.  ISSUES

7
On appeal, Lawuary argues: (1) that the  district court erred in denying his motion to  suppress because the officer did not have  probable cause to arrest him; and (2) that the  district court did not, because the government  did not file the requisite written information  under 21 U.S.C. sec. 851, have jurisdiction to  impose a life sentence.

III.  ANALYSIS

8
A.  Probable Cause for Arrest     Initially, Lawuary argues that the district  court erred in denying his motion to suppress  because the police officer lacked probable cause  to arrest him. Because Lawuary's challenge  involves a mixed question of law and fact, we  review the district court's decision de novo. See  Ornelas v. United States, 517 U.S. 690, 696-97  (1996).


9
"As a general matter, the decision to stop an  automobile is reasonable where the police have  probable cause to believe that a traffic  violation has occurred." See Whren v. United  States, 517 U.S. 806, 810 (1996). In this case,  the traffic stop was reasonable because the  officer observed the Pontiac's rear license plate  dangling and only attached by one screw, an  obvious infraction of Illinois state law. See 625  Ill. Comp. Stat. 5/3-413(b). After Officer  Russell made the traffic stop, however, the  occupants, including Lawuary, immediately exited  the vehicle.


10
We are cognizant of the fact that traffic stops  are inherently dangerous. See Maryland v. Wilson,  519 U.S. 408, 414 (1997). In an effort to control  this known danger, Officer Russell ordered the  occupants back into the vehicle. Lawuary,  however, made this stop even more dangerous by  refusing to comply with the officer's directions  and reaching into the crotch area of his overalls  where many criminals are known to carry concealed  weapons. Cf. Minnesota v. Dickerson, 508 U.S. 366, 382 (1993) (Scalia, J., concurring) (citing  J. Moynahan, Police Searching Procedures (1963)).  Recognizing the danger Lawuary's actions  represented, Officer Russell ordered Lawuary to  raise his hands, but Lawuary once again failed to  comply. Lawuary further aroused Officer Russell's  suspicions when he suddenly ran from the scene,  tossing away a plastic baggie in the process. The  combination of Lawuary's threatening gestures,  his failure to comply with the law enforcement  officer's orders, his flight, and his throwing  the baggie away, created probable cause for  Officer Russell to arrest Lawuary. See Tom v.  Voida, 963 F.2d 952, 957-58 (7th Cir. 1992). Cf.  Illinois v. Wardlow, 120 S. Ct. 673 (2000); Kelly  v. Bender, 23 F.3d 1328, 1330 (8th Cir. 1994),  abrogated on other grounds, 515 U.S. 304 (1995).  Therefore, the officer's subsequent retrieval and  inspection of the plastic baggie was justified as  a search incident to a lawful arrest. See United  States v. Robinson, 414 U.S. 218, 224 (1973).5


11
B. The District Court's Jurisdiction to Impose an  Enhanced Sentence


12
Lawuary argues that the district court did not  have the jurisdiction to impose a life sentence  pursuant to 21 U.S.C. sec. 841(b)(1)(A) because,  even though he had actual notice that a mandatory  life sentence would be imposed, the government  failed to comply with the requirements of section  851(a)(1).6 We review the sufficiency of a  section 851 information de novo. See Jackson, 189 F.3d at 661.

Under 21 U.S.C. sec. 851:

13
No person who stands convicted of an offense  under this part shall be sentenced to increased  punishment by reason of one or more prior  convictions, unless before trial, or before entry  of a plea of guilty, the United States attorney  files an information with the court (and serves  a copy of such information on the person or  counsel for the person) stating in writing the  previous convictions to be relied upon.


14
21 U.S.C. sec. 851(a)(1) (emphasis added).7  Section 851's requirements are clear: before  Lawuary can be sentenced to life imprisonment by  reason of his two prior felony convictions, the  government must provide written notice  identifying the two prior convictions it is  relying upon. See 21 U.S.C. sec. 851(a)(1). The  statute itself, however, does not specify the  form the filing must take, and we have, in past  decisions, been flexible with regard to what the  government must do in order to comply with  section 851. See United States v. Tringali, 71 F.3d 1375, 1382 (7th Cir. 1995).


15
With the idea that section 851's purpose is to  provide the defendant with adequate notice, this  court has stated that the section 851 notice can  be provided through various methods as long as  the defendant receives sufficient written notice  containing the necessary information before he  enters into a guilty plea or goes to trial. See  e.g., Tringali, 71 F.3d at 1382; United States v.  Belanger, 970 F.2d 416, 418-19 (7th Cir. 1992);  United States v. Jackson, 121 F.3d 316, 320 (7th  Cir. 1997). In Tringali, 71 F.3d at 1382, we held  that the section 851 notice was sufficient when  read in conjunction with the government's  separately filed Rule 404(b) notice.8  Similarly, in Belanger, the government filed a  section 851 notice reciting that the government  sought an enhancement, but the notice did not  identify the convictions to be relied upon. Those  convictions, however, were detailed in a separate  filing, the government's "Notice and Intent to  Offer Evidence," filed to establish the  defendant's intent to distribute marijuana and  for impeachment purposes. We held that although  the section 851 notice was initially defective,  the second filing contained "all the required  information." Belanger, 970 F.2d at 419; see also  Jackson, 121 F.3d at 320 (noting that "the plea  agreement . . . clearly indicate[s] that  contingencies in sentencing were possible if [the  defendant] had prior felony drug convictions.").


16
In this case, Lawuary entered a conditional  plea of guilty so section 851 requires that the  government provide written notice to Lawuary that  he faced a life sentence before he pled guilty.  We are of the opinion that all the requisite  section 851 information was printed on the first  page of the written plea agreement:


17
Because the defendant has two prior felony drug  convictions in Sangamon County, Illinois case  numbers 93-CF-789 and 95-CF-413 at the time of  the offense, the potential penalties are:


18
--mandatory life in prison


19
--up to an eight million dollar fine


20
--a mandatory period of supervised release of 10  years, and


21
--a $100 special assessment


22
Furthermore, Lawuary's plea agreement recited  that he "may seek to have one or more convictions  vacated, and so does not by this agreement, admit  that they are valid. He does, however,  acknowledge that by his guilty plea, the Court  will be required to impose a sentence of life  imprisonment." This language clearly provided  Lawuary with notice, in writing, that he faced a  life sentence based on his specifically  identified prior state felony drug convictions.  In fact, Lawuary signed the plea agreement which  contained this language and acknowledged, by his  signature, that he "read this entire plea  agreement carefully and have discussed it fully  with my attorney. I fully understand this  agreement, and agree to it voluntarily and of my  own free will . . . , even if it means that I  will receive a sentence of life imprisonment."


23
We note that the government also supplemented  its written notice by orally advising the  defendant at the time of his plea hearing, that:


24
[T]he information concerning the two prior felony  convictions that the Defendant has referred to is  contained within the written plea agreement in  accordance with 21 U.S.C. Section 851. And I  think it would be appropriate to make sure that  the Defendant acknowledges, knows, understands;  because we're talking about a mandatory life  sentence here; that the Government is alleging  that he has two prior felony drug convictions.  Namely, those in Sangamon County, Illinois, case  numbers 93-CF-798 and 95-CF-413, as indicated in  Paragraph 1 of the written plea agreement.


25
Furthermore, at Lawuary's plea hearing, the  district judge engaged in an extensive colloquy  with him, ensuring that Lawuary was well aware  that his two prior Illinois state drug  convictions would result in a mandatory life  sentence.


26
Because Lawuary was given the requisite notice  under section 851 before he entered his plea of  guilty, we hold that the government satisfied the  notice requirement of 21 U.S.C. sec. 851(a)(1).  Lawuary's conviction and sentence are


27
AFFIRMED.



Notes:


1
 See 21 U.S.C. sec. 841(b)(1)(A) ("If any person  commits a violation of this subparagraph . . .  after two or more prior convictions for a felony  drug offense have become final, such person shall  be sentenced to a mandatory term of life  imprisonment without release . . . .").


2
 The SPD arrested Lawuary on May 11, 1997, for  possession of 21.3 grams of crack cocaine. This  charge constituted count one of the November 5,  1997 indictment. Because the district court  dismissed this count, it is not part of this  appeal.


3
 The Illinois State Police Forensic Laboratory  analyzed the plastic baggie and determined that  it contained 64.3 grams of crack cocaine, 13  grams of powder cocaine, and an undetermined  amount of marijuana.


4
 In 1994, Lawuary pled guilty to one felony drug  offense in Sangamon County, Illinois, and was  placed on 18 months' probation. In 1995, Lawuary,  while on probation, pled guilty to another felony  drug offense in Illinois. He was then sentenced  to concurrent two-year terms for his 1994 and  1995 drug convictions.


5
 We also note that the search of the baggie may  have been justified as a search of abandoned  property. See Bond v. United States, 77 F.3d 1009, 1013 (7th Cir. 1996). Because we have  concluded that the search was proper, we need not  address the abandonment theory.


6
 We have held that the requirements of section 851  are jurisdictional in nature. See United States  v. Jackson, 189 F.3d 655, 661 (7th Cir. 1999).  Consequently, the fact that Lawuary did not raise  this argument at sentencing does not constitute  waiver. See Kelly v. United States, 29 F.3d 1107,  1114 (7th Cir. 1994); see also United States v.  Kennedy, 133 F.3d 53, 59 (D.C. Cir. 1998); Harris  v. United States, 149 F.3d 1304, 1306-09 (11th  Cir. 1998); United States v. Gonzalez-Lerma, 14 F.3d 1479, 1488 (10th Cir. 1994); but see Prou v.  United States, 199 F.3d 37, 42-47 (1st Cir.  1999). Although we do not agree with the  concurrence's approach to section 851, even if we  did, we do not believe this is the time to  revisit established Circuit precedent. This is  especially true in light of the fact that the  issue does not affect the outcome of Lawuary's  appeal and the government conceded that section  851 is "jurisdictional" and we are, therefore,  without the benefit of oral advocacy on this  issue.


7
 The legislature has provided safeguards for the  defendant facing sentence enhancement. These  safeguards ensure that the defendant understands  that he faces severe penalties in order that he  can make a "better informed decision[ ] whether  to proceed to trial." Kelly, 29 F.3d at 1109.


8
 Rule 404(b) of the Federal Rules of Evidence  provides that:    Evidence of other crimes, wrongs, or acts is not  admissible to prove the character of a person in  order to show action in conformity therewith. It  may, however, be admissible for other purposes,  such as proof of motive, opportunity, intent,  preparation, plan, knowledge, identity, or  absence of mistake or accident, provided that  upon request by the accused, the prosecution in  a criminal case shall provide reasonable notice  in advance of trial, or during trial if the court  excuses pretrial notice on good cause shown, of  the general nature of any such evidence it  intends to introduce at trial.



28
Easterbrook, Circuit Judge, concurring in part and  concurring in the judgment.


29
I join all of the  majority's opinion except for Part III.B. My  concern is footnote 6, which states that "the  requirements of section 851 are jurisdictional in  nature. See United States v. Jackson, 189 F.3d 655, 661 (7th Cir. 1999). Consequently, the fact  that Lawuary did not raise this argument at  sentencing does not constitute waiver." I do not  think that 21 U.S.C. sec.851(a)(1) affects the  jurisdiction of the district courts, so we should  review Lawuary's contention only to determine  whether the district court committed plain error- -which it did not.


30
Section 851 specifies procedures for recidivist  sentencing under the drug-control laws.  Subsection 851(a) reads:


31
(1) No person who stands convicted of an  offense under this part [21 U.S.C.  sec.sec. 841-63] shall be sentenced to  increased punishment by reason of one or  more prior convictions, unless before  trial, or before entry of a plea of  guilty, the United States attorney files  an information with the court (and serves  a copy of such information on the person  or counsel for the person) stating in  writing the previous convictions to be  relied upon. Upon a showing by the United  States attorney that facts regarding prior  convictions could not with due diligence  be obtained prior to trial or before entry  of a plea of guilty, the court may  postpone the trial or the taking of the  plea of guilty for a reasonable period for  the purpose of obtaining such facts.  Clerical mistakes in the information may  be amended at any time prior to the  pronouncement of sentence.


32
(2) An information may not be filed under  this section if the increased punishment  which may be imposed is imprisonment for a  term in excess of three years unless the  person either waived or was afforded  prosecution by indictment for the offense  for which such increased punishment may be  imposed.


33
None of this language purports to affect the  jurisdiction of the district courts. The statute  does no more than establish a condition  precedent. Subject-matter jurisdiction comes from  18 U.S.C. sec.3231. Because a violation of  sec.851(a) does not deprive a court of  jurisdiction, the normal rules of waiver and  forfeiture are applicable. Lawuary did not waive  his entitlements under sec.851(a), but neither  did he assert them, so his position is forfeited,  and only if the district court committed plain  error may we reverse. Johnson v. United States,  520 U.S. 461 (1997); United States v. Olano, 507 U.S. 725 (1993); Fed. R. Crim. P. 52(b). But if  sec.851(a) really is jurisdictional, then neither  waiver nor forfeiture matters. Indeed, the court  of appeals must examine the subject of its own  volition in every case, even if none of the  parties complains. What sense does that make? Why  should the omission or misstatement of an element  of the offense be subject to plain-error  analysis, as Johnson holds, but an error with  respect to sentencing be treated as  jurisdictional?


34
It is easy to find opinions saying that  sec.851(a) is a jurisdictional rule. Our circuit  has at least three. United States v. Jackson, 189 F.3d 655, 661 (7th Cir. 1999); Kelly v. United  States, 29 F.3d 1107, 1112-13 (7th Cir. 1994);  United States v. Belanger, 970 F.2d 416, 418 (7th  Cir. 1992). It is considerably harder to find an  explanation for this assertion. Jackson just  cites Belanger, which cites United States v.  Wright, 932 F.2d 868, 882 (10th Cir. 1991), which  cites a chain of cases back to United States v.  Cevallos, 538 F.2d 1122, 1126-27 (5th Cir. 1976),  which does not support the proposition for which  Wright used it. Cevallos, which concerned  sec.851(b), said in dictum, 538 F.2d at 1126,  that the fifth circuit requires "strict  compliance" with sec.851(a). Another court said  much the same thing in United States v. Kennedy,  133 F.3d 53, 59 (D.C. Cir. 1998). A demand for  "strict compliance" is unrelated to jurisdiction.  So our circuit's cases rest in the end on a  misreading of Cevallos and no reading at all of  the statutory text. None of the opinions offers  a reason independent of precedent for a  jurisdictional characterization. Nor can I think  of a reason.


35
"Jurisdictional" problems fall into two broad  categories, plus many shadings. See Szabo Food  Service, Inc. v. Canteen Corp., 823 F.2d 1073,  1077-79 (7th Cir. 1987). One concerns the  constitutional or statutory limits of  adjudicatory authority. All of the questions here  arise under federal law, however, so Article III  does not impose a limit, and Congress has  authorized federal courts to adjudicate. 18  U.S.C. sec.3231. The other category includes  rules that cannot be waived by the parties, and  which are loosely called "jurisdictional" because  they have this feature in common with the genuine  jurisdictional limits. Yet permitting defendants  to make choices is the norm in federal criminal  procedure, even when the right in question is  expressed in absolute terms. See, e.g., New York  v. Hill, 120 S. Ct. 659 (2000) (Interstate  Agreement on Detainers, which provides that a  defendant transferred to another state "shall be  brought to trial within one hundred eighty days,"  does not preclude waiver or forfeiture); United  States v. Mezzanatto, 513 U.S. 196 (1995) (Fed.  R. Evid. 410 and Fed. R. Crim. P. 11(e)(6), which  provide that statements during plea bargaining  are inadmissible, does not preclude waiver or  forfeiture). That sec.851 is unqualified does not  distinguish it from many other entitlements that  defendants possess and may surrender--often in  exchange for valuable concessions as part of plea  bargains. A defendant who may waive indictment,  despite the fifth amendment's unqualified  language ("No person shall be held to answer for  a capital, or otherwise infamous crime, unless on  a presentment or indictment of a Grand Jury") may  waive the filing of an information listing prior  convictions. Section 851(a) therefore cannot  properly be placed in this second class of  "jurisdictional" rules.


36
Only two courts of appeals have addressed this  subject with independent reasoning, as opposed to  citations. Prou v. United States, 199 F.3d 37,  42-46 (1st Cir. 1999), holds that sec.851(a) is  not jurisdictional, and United States v. Baucum,  80 F.3d 539, 543-44 (D.C. Cir. 1996), resolves a  similar issue under 21 U.S.C. sec.860(a) against  a jurisdictional classification. Judge Selya's  opinion in Prou is well thought out, but one  passage may mislead. Prou says that "[w]ithout  exception, [in] the cases . . . that have called  the procedural requirements of section 851(a)(1)  'jurisdictional', . . . nothing turned on the  choice of phrase." 199 F.3d at 44. Confined to  direct appeals, as Prou may have intended, this  is true, but there is at least one exception when  we consider collateral attacks too: this  circuit's opinion in Kelly. The district court  rejected Kelly's argument under sec.851(a)  because it had not been raised in a timely  fashion; we reversed, holding that because  sec.851(a) is jurisdictional, the defendant did  not have to raise the point at all, let alone on  time. 29 F.3d at 1112-14. Thus we have a conflict  among the circuits: this circuit is on one side  (and may be joined by Harris v. United States,  149 F.3d 1304, 1306-09 (11th Cir. 1998)); Prou  and Baucum are on the other; and remaining  circuits have dicta but not holdings.


37
Instead of asking us to reexamine the subject,  as in Prou, 199 F.3d at 42, here the United  States has embraced the jurisdictional  characterization. Its brief proclaims that  "[n]on-compliance is a jurisdictional defect."  Obviously the United States Attorney for the  Central District of Illinois and the United  States Attorney for the District of Rhode Island  are not in close communication. I could  appreciate reluctance to revisit a subject that  does not affect the outcome for Lawuary, when the  parties have not made adversarial presentations,  but instead my colleagues say that "we do not  agree with the concurrence's approach to section  851" (slip op. 6 n.6)--though they do not give  reasons beyond citing cases that themselves  contain none, plus another case (Kennedy) that,  while citing Kelly, does not endorse Kelly's  assertion about the jurisdictional status of  sec.851 (or mention jurisdiction at all).


38
Two years ago, United States v. Martin, 147 F.3d 529, 531-33 (7th Cir. 1998), tackled an  argument that failure to establish the  interstate-commerce element of an offense is a  jurisdictional flaw. Recognizing that some  earlier panels had used the word "jurisdiction"  in a loose way to denote "unauthorized," we held  in Martin that the only genuine jurisdictional  element in a federal criminal prosecution is  subject-matter jurisdiction under sec.3231. Once  that has been established, Martin concluded,  other issues are subject to normal rules of  waiver and forfeiture. Accord, United States v.  Krilich, No. 99-2271 (7th Cir. Apr. 12, 2000),  slip op. 6-9; Hugi v. United States, 164 F.3d 378, 381 (7th Cir. 1999). These cases are equally  instructive concerning sec.851(a).


39
Section 851(a)(1) affects the maximum length of  sentences. Oodles of similar limits exist  (including minimum and maximum sentences and the  application of the Sentencing Guidelines); these  are unrelated to subject-matter jurisdiction.  Steel Co. v. Citizens for a Better Environment,  523 U.S. 83, 88-93 (1998), makes that point  clearly. The statute in Steel Co. specifies  limits on the extent of a remedy, and Congress  even used the word "jurisdiction" to describe  those limits. 42 U.S.C. sec.11046(c). But the  Court concluded that rules of law curtailing  judges' remedial powers do not affect  "jurisdiction" in the strong sense--that is, do  not require judges to disregard rules of waiver  and forfeiture, do not require judges to address  the issue even if the parties are content with  the district judge's disposition. That is equally  true of sec.851(a)(1).


40
Jones v. United States, 119 S. Ct. 2090, 2102-  03 (1999), puts the subject to rest. Jones  contended that he had been sentenced to death  without observance of some statutes that create  extra safeguards for capital cases, and he argued  that his failure to make timely objection was  excused by 18 U.S.C. sec.3595(c)(2)(A), which can  be read to give the court of appeals an  independent role in preventing arbitrary  sentences. But the Supreme Court replied that  because "[t]he statute does not explicitly  announce an exception to plain-error review" the  normal rules of waiver and forfeiture apply. 119 S. Ct. at 2102. The Court went on to hold that  Jones had not established plain error. If this is  the right approach for a sentence of death, it is  certainly the right approach for a sentence of  life imprisonment, which Lawuary has received.  Section 851(a) "does not explicitly announce an  exception to plain-error review". Given Jones,  Steel Co., Martin, and Prou, we ought to hold  that the rules of waiver and forfeiture apply to  sec.851(a)(1).